Citation Nr: 1034924	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  08-27 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified before the undersigned in July 2010.  A 
transcript of the hearing is of record.  At the Veteran's 
request, the undersigned held the record open for 30 days in 
order to give him an opportunity to submit additional evidence.  
The Veteran submitted additional evidence with waiver of RO 
consideration.


FINDING OF FACT

The medical evidence is in equipoise as to whether the Veteran's 
current right knee osteoarthritis is related to active duty 
service.


CONCLUSION OF LAW

Giving the Veteran the benefit of the doubt, a right knee 
disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and need not be further 
considered.  

II.  Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §1110.  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
However, continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reviewing the claim for service connection, the Board begins 
by considering whether his disability existed prior to service.  
In this regard, a veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the time 
of the examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
disease or injury existed before acceptance and enrollment and 
was not aggravated by such service.  See 38 U.S.C.A. § 1111 
(2002).

In assessing whether the Veteran was in sound condition upon 
entry to service, the service treatment records have been 
reviewed.  The Board notes that his November 2005 entrance 
examination indicated a normal clinical evaluation of his lower 
extremities.  No complaints of a "trick" or locked knee were 
reported in a medical history form completed at that time.  

Moreover, the claims file does not contain clear and unmistakable 
evidence to rebut such presumption.  The Board acknowledges a 
September 1966 service record reflecting a history by the Veteran 
of numerous right knee injuries during high school football, and 
that a November 1967 service record notes that the Veteran had 
injured his right knee in football several times "years ago."  
However, the United States Court of Appeals for Veterans Claims 
has held that lay statements by a veteran concerning a 
preexisting condition are not sufficient to rebut the presumption 
of soundness.  See e.g., Gahman v. West, 13 Vet. App. 148, 150 
(1999) (recorded history provided by a lay witness does not 
constitute competent medical evidence sufficient to overcome the 
presumption of soundness, even when such is recorded by medical 
examiners); Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay 
person's account of what a physician may or may not have 
diagnosed is insufficient to support a conclusion that a 
disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 
(1994) (supporting medical evidence is needed to establish the 
presence of a preexisting condition).  As such, and giving him 
the benefit of the doubt, the Board will proceed under the 
premise that his right knee disorder did not preexist service. 

Service treatment records reflect that the Veteran was treated in 
September 1966 for an injury incurred to his right knee after 
jumping off of a truck.  The Veteran was hospitalized for 26 
days.  Orthopedic surgery was completed.  He was discharged from 
the hospital in late October with a diagnosis of a right knee 
sprain.  Temporary assignment limitations, consisting of no 
prolonged walking or standing, no running, jumping, double timing 
or deep knee bends were implemented.  A May 1967 service record 
noted complaints by the Veteran of a sore right knee.  He 
reported that he had injured his knee on the trampoline.  An 
impression of "contusion" was made.  

The Veteran underwent a separation examination in early November 
1967.  A clinical evaluation of his lower extremities was normal 
at that time.  However, a few days thereafter, and while he 
clearly remained on active duty, the Veteran sought treatment for 
a twisted right knee incurred while playing football.  The 
following day, a treatment note indicates that the Veteran's 
right knee was still swollen.  Approximately a week later, the 
Veteran sought treatment after twisting his knee playing football 
the day before.  It was noted that his knee appeared swollen and 
stiff.  The Veteran could not bend his knee and reported constant 
pain.  An X-ray taken at that time revealed a partially unfused 
anterior tibial tubercle.   He was diagnosed with an acute knee 
injury, probable internal knee derangement (torn meniscus).  A 
December 1967 service treatment record noted knee pain and 
swelling.  He was diagnosed with a knee strain at that time. A 
January 1968 statement, affirmed by the Veteran, indicated that 
to the best of his knowledge there had been no change in his 
medical condition since his separation examination.  An 
examination of his knee was not performed at that time. 

Following service, the medical evidence does not demonstrate any 
complaints or treatment referable to his right knee until August 
2005, over thirty-five years following service.  The Veteran and 
his wife testified in July 2010, regarding continuity of the 
Veteran's right knee symptomatology since service.  The Veteran's 
service officer indicated in the introductory remarks that the 
Veteran had met his wife about a week following separation from 
service and married her just several months later.  In an effort 
to explain why there were no treatment records immediately 
following service, the Veteran's wife testified that the Veteran 
had initially self-treated his right knee pain following service 
with over-the counter drugs like Ibuprofen or Naproxen and Aleve.  
See Transcript (T.) page 5.  The Veteran testified that he had 
sought treatment with a family doctor in the early 1970's but he 
was unable to obtain these medical records as his doctor had 
passed away.  See T. page 6.  

However, evidence exists in the claims file which contradicts the 
Veteran's assertions of continuous right knee pain since service.  
For example, when the Veteran sought treatment for his knee in 
August 2005, the first available treatment evidence of record, he 
reported complaints of knee pain for only 20 years.  

Nevertheless, while there is an over 35-year gap between 
discharge and when the available post-service treatment records 
indicate the Veteran initially sought treatment for a right knee 
disorder, the weight of the competent evidence of record shows 
that his currently-diagnosed right knee disorder was incurred in 
active service. 

Significantly, the Veteran's private treating physician (M.G., 
M.D.) provided a May 2010 statement indicating that it was his 
understanding that the Veteran had jumped out of the back of a 
truck while in the military in 1966.  He stated that the Veteran 
had been hospitalized for a month following this injury.  The 
treating physician indicated that the Veteran underwent a knee 
arthroscopy in the 1970's, although he acknowledged that the 
results of that were not available.  He stated that when he first 
treated the Veteran in 2005 he noticed that the Veteran had some 
instability in his knee with a positive Lachman consistent with 
an old ACL (anterior cruciate ligament) injury and his X-rays 
showed osteoarthritic changes consistent with post traumatic 
osteoarthritis.  

In July 2010, the private treating physician provided another 
statement following a review of the Veteran's service treatment 
records.  He noted that there was documentation, in October 1966, 
of an injury to the Veteran's right knee following a jump from a 
truck and a twist to his knee.  He indicated that significant 
effusion was documented and that the Veteran was treated with 
"physiotherapy."  The private treating physician stated that 
the injury as described in the records, which included complaints 
of immediate pain and significant effusion would indicate a 
probable anterior cruciate ligament rupture at that time.  He 
acknowledged that diagnostic testing was limited in 1966.  
Specifically, MRI's were not available.

The July 2010 statement additionally acknowledges a November 1967 
injury documented in the treatment records which involved 
significant effusion following an injury during a football game.  
The doctor stated this was consistent with an injury one would 
expect with a persistently unstable knee secondary to ACL 
deficiency.  He summarized stating that he felt it was likely 
that the Veteran's osteoarthritis ultimately stems from the 
injury he sustained in the service in 1966.  Dr. M.G. stated that 
that this injury left the Veteran prone to further degeneration 
and tears in his menisci and ultimately severe osteoarthritis 
requiring the knee replacement he underwent in 2006.  There are 
no contradictory opinions of record.

Based on the opinions offered by the Veteran's private treating 
physician in May and July 2010, the evidence supports a nexus 
between active duty and his claim.  Therefore, the Board finds 
that the doctrine of reasonable doubt supports a grant of service 
connection for a right knee disorder.  


ORDER

Service connection for a right knee disorder is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


